IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-09-00067-CV

GALINDO ENGINEERS AND PLANNERS,
                                                              Appellant
v.

PAUL DICKSON,
                                                              Appellee



                           From the 361st District Court
                               Brazos County, Texas
                         Trial Court No. 05-001335-CV-361


                           MEMORANDUM OPINION


       Appellant has filed a “Withdrawal of Notice of Appeal.” See TEX. R. APP. P.

42.1(a)(1). It states that Appellant desires to withdraw its notice of appeal.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The appeal is dismissed.



                                                 REX D. DAVIS
                                                 Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed March 25, 2009
[CV06]




Galindo Engineers and Planners v. Paul Dickson   Page 2